Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 19 August 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson August 19th 1813

If all the tenderest sympathy of a most affectionate Sister, could soothe your afflicted Breast, sure mine would impart some healing Balm. But though it may have some power to ameliorate, yet, unless aided by divine Consolations, it can have but little efficacy—Thanks be to Heaven, the resources derived from Christianity are open to you, my venerable Brother, & Sister,—& dear bereaved young Friends—And I trust, you receive largely of the heavenly Unction,—which alleviates our Sorrows, & qualifies us with Patience & Resignation, cheerfully to sustain the allotments, assigned by Infinite Wisdom—Nothing my Sister, can have greater tendency to check our rebellious Sighs, than to think, your dear deceased Daughter possessed those Virtues, which in the “sight of God, are of great price”—that she filled with dignity “the Circle marked by Heaven.”—And though the recollection of her filial Piety—her Talents—& amiable Life—of Beauty, in its most attractive form, while it gives poignancy to the Bereavement, yet, we do not “mourn, as those without Hope,” but trust, she is received to realms of purer Bliss—
After Cousin John, & his Sister, left us, I was daily anxious to hear from Quincy—though, I had no Idea, of the melancholly Event, taking place so soon—But by your silence, not writing by the Mail, I was apprehensive of the Sufferings of your Family—for I know how very reluctant I have felt of the Sufferings of your Family—for I know how very reluctant I have felt, & how painful it is, to sit down, & recount the agonizing Scenes to which we are called in the Chambers of the Sick, when an incurable Disease, has obliged the recital of, “worse, & worse”—how often has it been obliterated by a flood of Tears—& sent me from my Pen, in silent Grief, to pour out the anguish of my Soul—yes! my Dear Sister, I fully know, what a fond Parent suffers, at beholding a beloved Child, fatally arrested,—smiling in anguish—& secretly suppressing a groan, lest it should wound her Mothers Heart—It makes Nature bleed at every pore, & can never be effaced from my memory.
In such a Calamity, when we have reason to believe, that through the mediation of the Redeemer, their habitual Conduct has qualified them for “a better Country,” have we not cause of thankfulness? & to bless God, that pain, & distress has been shortened, & that their life has not been protracted in misery—
The excellent Hymn which your Daughter appeared to adopt as her own Sentiments, & aspirations, must be consoling to her dearest Connections—The lovely Character she deserved, & has been justly given to the Public, will I hope, serve to soften the bitterness of your Grief—Though we feel & deplore the loss of a Woman so amiable in every relation of Life, yet, we trust for her, “it is far better”—
To find that she had strength given her to rise from the bed of distress, & long Confinement, & travel two hundred & eighty miles, & reached her Fathers House, to be folded & blessed in the kind embraces of Parents, Husband, & dearest Friends, must have soothed, & solaced her latest moments—And that you, my beloved Brother, & Sister, were in so much Health as to be able to see that she had everything for her comfort, & restoration, that the tenderest parental affection could suggest, must extract some arrows from the pierced Heart—
But though these Considerations may console our minds, yet, my Sister, the believing, humble Disciple of Jesus, can find no better motive for acquiescence under Sufferings, than what arises from the contemplation of the divine Attributes, & the Example of Him, who said, “not my Will, but thine be done”—
I was much gratified that Abby A. Shaw, had an Opportunity of seeing her Brother, & her Friends at Quincy—Could circumstances permitted, she would gladly have tarried, to have paid the last tribute of respect  worthy Niece—But she thought a short inte you, was better than none—She returned  & Cousin Richard, got here safe, a Tuesday 
Abby A— Shaw found her Brother very feeble, & left him unable to walk—The family are very kind, & attentive to Him, but still I wish I were with him, or that he would come here—Poor unfortunate Man—every disorder falls into the weakest part, & makes him almost helpless— Mrs Salles , says he is a pattern of Patience—unwilling to complain—I wish he would leave smoking, I verily believe it injures, & drys up all his Blood—How careful should we all be of Habits, when it is so difficult to reform—& quit them—I had some thoughts of accompanying Mr Peabody, if he went to Boston, but Abby, said, you had rather I should come, when your family was less—& I now could not tarry more than a day—The Col. Smith, Cousin John, & Miss Nancy I suppose, must soon set off for New york— The dear Caroline, I trust, will tarry with you, as long you live, or she wants your Protection—I hope, Mrs C. Adams health is recovered—Pray write to me, as soon as you can—& believe me, to be whether present or absent, your truly sympathizing Sister

E— PeabodyPlease to present my kind regards, to all your dear family—
